Citation Nr: 1601067	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1967 to August 1971, and with the United States Army from February 1976 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of a bilateral knee disability has been raised by the record in a January 2010 lay statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's sleep apnea had its onset during active duty.


CONCLUSION OF LAW

Resolving the benefit of doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2015).  







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duties to notify or assist is necessary. 

Legal Criteria and Analysis

The Veteran contends that his sleep apnea manifested during his period of active service.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163  (2004).

First, the record clearly indicates a current diagnosis of sleep apnea in the Veteran. The Veteran participated in a sleep study in 1998 and was subsequently diagnosed with sleep apnea, upon demonstrating such symptoms as heavy snoring, obstructive apnea, and arousals and fragmented sleep. He was placed on a continuous positive airway pressure (CPAP) device at that time. Accordingly, the first Shedden element has been met.
Further, the record contains credible lay statements indicating that the Veteran showed symptoms of sleep apnea during service. In a January 2010 lay statement, the Veteran stated that he experienced daily episodes of sleep disturbance while in-service, to the extent that he felt excessively drowsy during the day. In a February 2015 lay statement, the Veteran's wife stated that the Veteran's symptoms began in 1980, when he would stop breathing, gasp for air, and loudly snore throughout the night. As a result, the Veteran was extremely fatigued during the day, such that he sometimes could not drive home from work without stopping to rest on the drive home. During a November 2015 Board hearing, both the Veteran and his wife reiterated the onset and symptomatology of the Veteran's sleep apnea while in-service. The Board finds that the lay statements of the Veteran and his wife are competent and credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses). Accordingly, the second Shedden element has been met.

Finally, the record contains competent evidence establishing a nexus between the Veteran's sleep apnea and his active service. In a May 2015 letter, Dr. Mark Earnest opined that there was a high likelihood (greater than 50 percent) that the Veteran's sleep apnea had its onset during service. In doing so, Dr. Earnest noted that the Veteran's clear symptoms of sleep apnea, including heavy snoring, pauses in the Veteran's breathing at night, and severe daytime drowsiness, began while the Veteran was still on active duty. 

Although the record does not indicate that Dr. Earnest reviewed the Veteran's entire claims file, it would appear that he was well informed regarding the Veteran's pertinent history in offering his nexus opinion. In his letter, Dr. Earnest clearly refers to such relevant factors as the Veteran's dates of service, the Veteran's sleep apnea diagnosis, the onset of the Veteran's symptomatology, and the symptoms experienced. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion). While Dr. Earnest's opinion appears to be based upon lay statements provided by the Veteran, the Board has found these statements to be credible. Accordingly, the Board finds that Dr. Earnest's positive nexus opinion is based upon accurate factual premises and is afforded significant probative weight. Accordingly, the third Shedden element has been met.

Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his sleep apnea had its onset during active duty. As such, service connection for sleep apnea is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


